                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,
                                                           CR-19-43-GF-BMM-2
                      Plaintiff,

 vs.                                                             ORDER

 NANNETTE THERESE GARROW,

                     Defendant.




       Defendant Nannette Therese Garrow (“Garrow”) filed a motion to suppress.

Garrow seeks to suppress evidence seized during the execution of a search warrant

of a residence that Garrow shares with William Van Hill. (Doc. 38.) Police seized

methamphetamine and drug paraphernalia during that search. Garrow also seeks to

suppress statements that she made to law enforcement officials about how she

helped William Van Hill, her co-defendant, prepare and sell bindles of

methamphetamine.

       The Court held a hearing on September 9, 2019. (Doc. 46.) The Court

ordered the parties to file additional briefing. Both parties have filed their



                                           1
additional briefs and the motion now stands ripe for decision. (See Docs. 50, 51.)

Garrow, in her motion and at the hearing, raised four issues.

                  Probable Cause to Support Search Warrant

      Garrow argues that the facts used to obtain a warrant to search her and Hill’s

residence failed to rise to the level of probable cause. (Doc. 36 at 4-5.) Law

enforcement originally sought to search Hill and Garrow’s house looking for a

stolen X-Box 1S. Law enforcement relied on information that it had obtained from

Netflix and Charter Communications to obtain the warrant used to search the

residence. This information showed that someone had accessed the Netflix account

belonging to the mother of the stolen X-Box 1S’s owner’s right after the X-Box

had been stolen. Charter Communications provided the address that corresponded

to the IP address that had used the Netflix account. This address matched Hill and

Garrow’s residence.

      Garrow argues that the information obtained from Netflix and Charter

Communications resembles the information that law enforcement receives from

anonymous tips. Anonymous tips “seldom demonstrates the informant’s basis of

knowledge or veracity.” Florida v. J.L., 529 U.S. 266, 270 (2000). As a result,

anonymous tips seldom give rise to probable cause absent some sort of

corroboration from law enforcement. Id.

                                          2
      The sources of information here prove both known and reliable. Garrow

offers no reason for this Court to suspect that Netflix or Charter Communications

fabricated the information provided to law enforcement. Garrow makes no claim

that the Netflix or Charter Communications offered law enforcement unreliable

information. This Court declines to apply the Supreme Court’s requirement to

corroborate information received from an anonymous tip to this context when the

underlying rationale for requiring corroboration remains entirely absent.

                           Knock and Announce Rule

      Garrow next contends that the law enforcement officers violated the knock-

and-announce rule when they executed the warrant. The Supreme Court has

determined that knock-and-announce violations typically do not justify suppressing

evidence seized after the knock-and-announce violation. See Hudson v. Michigan,

547 U.S. 586, 594 (2006); see also United States v. Ankeny, 502 F.3d 829, 835-36

(9th Cir. 2007) (same). Garrow relies almost exclusively on the Ninth Circuit’s

decision in United States v. Zermeno, 66 F.3d 1058 (9th Cir. 1995).

      The Supreme Court refused to decide whether suppression applies to

evidence seized after a knock-and-announce violation four months before

Zermeno. See Wilson v. Arkansas, 514 U.S. 927, 937 n.4 (1995). The Supreme

Court addressed the issue for the first time in Hudson, 547 U.S. at 590. This Court

                                         3
cannot ignore the mandate of the Supreme Court. Thus, this Court need not decide

whether a knock-and-announce violation occurred. Even if the law enforcement

officers had violated the knock-and-announce rule, that violation would not

warrant suppression. See Hudson, 547 U.S. at 594.

                           Exceeding Scope of Warrant

      Garrow claims that law enforcement impermissibly exceeded the scope of

the warrant. Garrow points to the search warrant application. The application asks

for law enforcement to seize “any other evidence of crimes or contraband.” (Doc.

36 at 8.) Garrow relies exclusively on the Montana Supreme Court decision in

State v. Cotterell, 198 P.3d 254 (Mont. 2008). The Montana Supreme Court

considered whether a warrant that contained a similar phrase to the warrant

application here violated either the Montana Constitution or U.S. Constitution. Id.

at 249.

      Putting aside questions of whether this Court has any reason to follow a

Montana state court decision in a criminal case, Cotterell would not require

suppression here. The Montana Supreme Court ultimately concluded that only

evidence seized under that impermissible phrase of the warrant must be suppressed

at trial. Id. at 251. Law enforcement in Cotterell legally had seized journals and

calendars that documented the number of game and fish killed on specific dates.

                                          4
These items related to the officers’ investigation of alleged hunting and fishing

violations and, thus, did not cause invalidation of the warrant on overbreadth

grounds. Id.

      Here law enforcement legally seized the evidence regardless of whether the

warrant application contained the phrase “any other evidence of crimes or

contraband.” Law enforcement legally seized all of the drug paraphernalia under

the plain view doctrine. Law enforcement may seize evidence of another crime that

sits in plain view during a valid search warrant. See Horton v. California, 496 U.S.

128, 135 (1990). Law enforcement only searched areas in plain view or areas

where an X-Box 1S could be stored or hidden. (See Doc. 41-1 at 7.) For example,

law enforcement found drug paraphernalia in plain view in William’s bedroom,

another piece of paraphernalia on the floor next to the bed, another piece of

paraphernalia in Garrow’s bedroom in a cabinet. Law enforcement officers

testified that the cabinet was big enough to contain an X-Box 1S. (See id.) Law

enforcement appears to have seized legally all of this evidence under the plain

view doctrine.

      After police seized the drug paraphernalia, one of the officers executing the

search warrant provided Garrow with a Miranda warning. (See id. at 9.) Law

enforcement asked Hill and Garrow if they would find any more methamphetamine

                                          5
in the house. Hill escorted law enforcement into his bedroom and showed drugs to

the officers that had been packaged into bindles. (See id. at 10.) In other words,

Hill voluntarily gave the methamphetamine to law enforcement.

      Law enforcement did not violate the Fourth Amendment when it seized the

methamphetamine or drug paraphernalia that led law enforcement to question Hill

and Garrow about having more methamphetamine in the house. No actions of the

officers or language in the warrant application support suppression of the

methamphetamine that officers discovered in Hill and Garrow’s residence.

          Voluntariness of Garrow’s Statements to Law Enforcement

      At the September 9, 2019, hearing, Garrow raised the issue that her

statements made to law enforcement violated the Fourth Amendment. Garrow

confessed to law enforcement during the search that she had helped Hill prepare

the bindles of methamphetamine that he had just turned over to law enforcement.

She also confessed to helping sell methamphetamine with Hill. In supplemental

briefing, Garrow seeks to suppress her statements as having been made in violation

of Miranda because she does not remember whether she gave any response to

officers after having received a Miranda warning.

      Courts evaluate the totality of circumstances to determine whether a

statement had been voluntary. The analysis generally includes the following

                                          6
factors: “the youth of the accused, his intelligence, the lack of any advice to the

accused of his constitutional rights, the length of detention, the repeated and

prolonged nature of the questioning, and the use of physical punishment such as

the deprivation of food or sleep.” United States v. Haswood, 350 F.3d 1024, 1027

(9th Cir. 2003). None of those factors weigh in favor of suppressing Garrow’s

statements. Garrow confessed after little questioning and having received a

Miranda warning. Her unsupported assertions that she does not remember giving a

response after having received her Miranda warning do not rebut the police reports

and body cam recordings that the government has submitted as proof of the

voluntariness of Garrow’s statements.

                                      ORDER

      IT IS ORDERED that Defendant Nannette Therese Garrow’s Motion to

Suppress Evidence (Doc. 38) is DENIED.

          DATED this 31st day of October, 2019.




                                           7
